TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00465-CV


In re American National County Mutual Insurance Company




ORIGINAL PROCEEDING FROM HAYS COUNTY


O R D E R

PER CURIAM
		Relator's motion for emergency temporary relief is granted in part.  Accordingly,
all proceedings in the trial court are stayed pending further order of this Court.  Further, real party
in interest Connie Cole is ordered to file a response to relator's petition for writ of mandamus on or
before July 25, 2012.
		It is so ordered July 13, 2012.


Before Chief Justice Jones, Justices Pemberton and Henson